UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4002
JOHN PAUL DYKE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                            (CR-01-82)

                      Submitted: May 7, 2002

                      Decided: May 21, 2002

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Carolyn Virginia Grady, EPPERLY, FOLLIS & SCHORK, P.C.,
Richmond, Virginia, for Appellant. Paul J. McNulty, United States
Attorney, John S. Davis, Assistant United States Attorney, Peter B.
Baruch, Special Assistant United States Attorney, Richmond, Vir-
ginia, for Appellee.
2                      UNITED STATES v. DYKE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   John Paul Dyke appeals his 108-month sentence imposed after a
guilty plea to wire fraud, in violation of 18 U.S.C. § 1343 (1994) and
money laundering, in violation of 18 U.S.C. § 1957 (1994). We find
the district court properly sentenced Dyke and affirm.

   Dyke contends the district court erred in imposing a two-level
enhancement pursuant to United States Sentencing Guidelines Man-
ual § 2F1.1(b)(7) (1998) based on its finding that his fraudulent con-
duct involved the reckless risk of serious bodily injury and in
imposing a four-level enhancement under §§ 3A1.1(b)(1) and (b)(2)
for an offense involving a large number of unusually vulnerable vic-
tims. We review the district court’s factual determinations for clear
error. See United States v. Turner, 102 F.3d 1350, 1357-58 (4th Cir.
1996). Given the circumstances of Dyke’s offense, we find the district
court did not clearly err in applying the enhancements. See United
States v. Singh, 54 F.3d 1182, 1191 (4th Cir. 1995).

   Dyke also challenges the district court’s seven-level upward depar-
ture for non-monetary loss and extreme conduct. We find the district
court did not error in departing upward seven levels. See United
States v. Bonetti, 277 F.3d 441, 449 (4th Cir. 2002); United States v.
Rybicki, 96 F.3d 754, 757 (4th Cir. 1996).

  Accordingly, we affirm Dyke’s 108-month sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED